        Case 1:14-cv-07694-LJL-JLC Document 145 Filed 01/09/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :                  1/9/2019
YIEN KOO KING, NORTHWICH                                       :
INVESTMENTS, and SOON HUAT, INC.,                              :
                                                               :
                                    Plaintiffs,                :   ORDER
                                                               :
                  -v-                                          :   14-CV-7694 (JFK) (JLC)
                                                               :
ANDREW WANG, SHOU-KUNG WANG                                    :
BAO-WU TANG, JIAN BAO GALLERY,                                 :
ANTHONY CHOU, CHEN MEI-LIN,                                    :
WEI ZHENG, YE YONG-QING,                                       :
YUE DA-JIN, and JOHN DOES 1–9,                                 :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X
                                                               :
JAMES L. COTT, United States Magistrate Judge.

        The Court is disappointed that the parties continue to squabble at virtually every turn in
this case, and since the last conference on December 19 have already presented two sets of
disputes for the Court to resolve (Dkt. Nos. 141–44). Unfortunately, on the current record, the
Court is not able to resolve either one.

         First, as to the dispute related to the proposed protective order regarding whether all
“personal” information should be handled on an “attorneys’ eyes only” basis, the Court needs
additional information in order to be able to make a determination as to the proper designation of
personal data in this case. Defendants need to identify, with particularity, what information or
categories of information they believe should be designated for “attorneys’ eyes only,” and why.
The Court will not make such a designation the “default” in this case unless there is showing of
good cause to do so, which has not been made to date. While it is true, as defendants suggest,
that in many cases it is “standard practice” to designate personal financial information for
“attorneys’ eyes only,” this case with its lengthy history and complicated familial and financial
background may not be one of them. Counsel should not be hamstrung from consulting with
their respective clients about the information produced in this case unless there is a legitimate
basis for such a restriction. Relatedly, both at the December 19 conference and in their recent
letter to the Court (Dkt. No. 142), defendants express “serious security concerns” regarding the
production and handling of certain personal information. The Court needs to be presented with a
more comprehensive explanation of precisely what these concerns are based on, and why they
justify the blanket “attorneys’ eyes only” designation that defendants are seeking. 1


1
 As to the issue regarding who should be allowed access to confidential information designated
as “attorneys’ eyes only,” the Court believes that defendants’ proposal on this point should carry
                                                        1
       Case 1:14-cv-07694-LJL-JLC Document 145 Filed 01/09/19 Page 2 of 2




        Second, as to the dispute about plaintiffs’ purported failure to make timely responses, the
Court is not prepared on the present record to grant the relief requested by defendants, to wit,
that plaintiffs produce documents responsive to defendants’ discovery demands and respond to
defendants’ interrogatories by January 11, 2019. As a threshold matter, it does not appear that
the parties have had a meet and confer, or more precisely a meaningful meet and confer targeted
to the scope of defendants’ document requests. They are hereby directed to do so forthwith. If
the meet and confer fails to resolve the pending dispute as to document production, defendants
may raise this issue at the January 18 conference. Plaintiffs should be mindful, however, that the
fact that they remain in China is not an excuse, in and of itself, to avoid their responsibilities in
this case. Interrogatory responses can be finalized in advance of their return to the United States
and those responses should be provided to defendants as soon as practicable. At the January 18
conference, to the extent they have not met all of their obligations, plaintiffs should be prepared
to explain why they have been unable to do so and to identify specific dates in January by which
they propose to make their document production and submit their interrogatory responses.

        Any additional information that the parties wish to submit as to either of these disputes
may be included as part of their January 15 submissions to the Court. The Court will make its
best efforts to resolve these disputes at the January 18 conference if the record has been
sufficiently developed for it to do so.

       SO ORDERED.

Dated: January 9, 2019
       New York, New York




the day. In other words, while there may be a need to disclose such information to non-
attorneys, the proposed mechanism that allows disclosure to other persons with prior written
consent of the producing party or its attorneys is sufficient and allows the parties to address
production of this information on an as-needed basis.


                                                  2
